      Case 7:20-cv-00217 Document 10 Filed on 10/02/20 in TXSD Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

ACUTE CARE AMBULANCE                          §
SERVICE, L.L.C.,                              §
                                              §
       Plaintiff,                             §
                                              §
vs.                                           §
                                              §    CIVIL ACTION NO. 7:20-cv-217
ALEX M. AZAR II, Secretary,                   §
UNITED STATES                                 §
DEPARTMENT OF HEALTH                          §
AND HUMAN SERVICES,                           §
                                              §
       Defendant.                             §

        JOINT MOTION TO STAY THE ORDER FOR CONFERENCE AND
                 DISCLOSURE OF INTERESTED PARTIES

        COMES NOW Plaintiff Acute Care Ambulance Service, L.L.C. and Defendant Alex

 M. Azar II (collectively “the Parties”) and after conferring, hereby move to stay the Court’s

 Order for Conference and Disclosure of Interested Parties (ECF No. 2) and allege and aver as

 follows:

1.     On August 7, 2020, Plaintiff filed its Verified Complaint for Injunctive Relief and

Declaratory Relief and Attorney Fees. (ECF No. 1).

2.     On August 10, 2020, the Court ordered a for Conference and Disclosure of Interested

Parties. (ECF No. 2). The Order set an initial pretrial and scheduling conference for October

14, 2020, at 9:00 AM. Id.

3.     Additionally, the Order stated that the Parties were to confer and shall prepare and file

at least 10 days before the conference a Joint Discovery/Case Management Plan. Id.



JOINT MOTION TO STAY                                                                             1
     Case 7:20-cv-00217 Document 10 Filed on 10/02/20 in TXSD Page 2 of 4




4.     On October 2, 2020, the Parties conferred and due to the type of Complaint and the

response to be filed by Defendant, the Parties are in agreement that in the interest of the

Parties, it is appropriate for the Court to stay the Court’s Order until after Defendant responds

to Plaintiff’s complaint. As the Parties are in agreement, they will not be prejudiced nor will

the stay delay proceedings in the Court.

       WHEREFORE, PREMISES CONSIDERED, the Parties respectfully request a stay

of the Court’s Order for Conference and Disclosure of Interested Parties until after Defendant

responds to Plaintiff’s complaint.


                                             Respectfully submitted,

                                             KENNEDY
                                             Attorneys and Counselors at Law

                                             /s/ C. Trey Scott
                                             MARK S. KENNEDY
                                             State Bar of Texas No. 24000122
                                             LURESE A. TERRELL
                                             State Bar of Texas No. 24008139
                                             C. TREY SCOTT
                                             State Bar of Texas No. 24083821
                                             12222 Merit Drive, Suite 1750
                                             Dallas, TX 75251
                                             Telephone: (214) 445-0740
                                             Fax: (972) 661-9320
                                             trey@markkennedylaw.com

                                             ATTORNEYS FOR PLAINTIFF

                                             RYAN K. PATRICK
                                             United States Attorney
                                             BY: /s/ Jose Vela Jr.
                                             Jose Vela Jr.
                                             Assistant United States Attorney
                                             Attorney in Charge
                                             Fed ID# 25492
                                             Texas State Bar No. 24040072


JOINT MOTION TO STAY                                                                            2
     Case 7:20-cv-00217 Document 10 Filed on 10/02/20 in TXSD Page 3 of 4




                                           1000 Louisiana Street, Suite 2300
                                           Houston, Texas 77002
                                           713.567.9000
                                           713.718.3303 (fax)

OF COUNSEL:
Robert P. Charrow
General Counsel

Mervin Turner
Chief Counsel

Rama Lagadapati
United States Department of Health and Human Services
Office of the General Counsel, Region VI
1301 Young Street, Suite 714
Dallas, Texas 75202




JOINT MOTION TO STAY                                                           3
      Case 7:20-cv-00217 Document 10 Filed on 10/02/20 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

        On October 2, 2020, a true and correct copy of the forgoing reply was served on all counsel
of record through the CM/ECF system.

                                             /s/ C. Trey Scott
                                             C. TREY SCOTT




JOINT MOTION TO STAY                                                                             4
